                                                                                FILED
                 IN THE UNITED STATES DISTRICT COURT                            AUG 13 2019
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION                                   c~ . (!.s District c our1
                                                                                Diltrict Of Montana
                                                                                     Missoula


WESTERN ORGANIZATION OF                              CV 18-139-M-DWM
RESOURCE COUNCILS,

              Plaintiff,                                   OPINION
                                                          and ORDER
       vs.

DAVID BERNHARDT, et al.,

              Defendants.


      In August 2018, Plaintiff Western Organization of Resource Councils

("Western") sued various officials within the Department of the Interior

("Defendants"), challenging the reestablishment and operation of the Royalty

Policy Committee ("Royalty Committee" or "Committee") under the Federal

Advisory Committee Act ("F ACA"). The Secretary of the Interior ("Secretary")

established the Committee to provide advice on issues related to the leasing of

energy and mineral resources on federal and Indian lands. See 60 Fed. Reg.

43,347, 43,475 (Aug. 21, 1995). According to Western, "Rather than pursue its

task with the full and transparent participation of ... [the public], the Committee

operates in secret and works to advance the goals of only one interest: the

extractive industries that profit from the development of public gas, oil, and coal."

(First Amend. Compl., Doc. 14 at ,r 2.) Ultimately, because the Committee was
                                          1
improperly established, reliance on or use of its recommendations is enjoined.

                                  BACKGROUND

I.    FACA

      "Congress passed F ACA in 1972 to address whether and to what extent

committees, boards, and councils should be maintained to advise Executive Branch

officers and agencies." Cummock v. Gore, 180 F.3d 282, 284 (D.C. Cir. 1999)

(internal citation omitted). "Congress recognized that advisory committees are

frequently a useful and beneficial means of furnishing expert advice, ideas and

diverse opinions to the Federal Government. However, Congress also feared the

proliferation of costly committees, which were often dominated by representatives

of industry and other special interests seeking to advance their own agendas." Id.

(internal quotation marks and citation omitted). Enacting FACA,

      Congress struck a balance between these concerns, by preserving the
      advisory committee mechanism for informing policy decisions, while
      ensuring "that new advisory committees be established only when
      essential and that their number be minimized; that they be terminated
      when they have outlived their usefulness; that their creation, operation,
      and duration be subject to uniform standards and procedures; that
      Congress and the public remain apprised of their existence, activities,
      and cost; and that their work be exclusively advisory in nature."

Id. at 285 (quoting Pub. Citizen v. U.S. Dep 't ofJustice, 491 U.S. 440,446 (1989)).

      FACA outlines a number of requirements governing an agency's creation

and operation of "advisory committees." See 5 U.S.C. app. 2 §§ 3(2), 9(a). For

instance, F ACA mandates that membership be "fairly balanced in terms of the
points of view represented and the functions to be performed" and that a

committee's advice reflect its "independent judgment" without inappropriate

influences from the appointing authority or special interests. Id. at§ 5(b)(2), (3).

Additionally, once established, an advisory committee must open its meetings to

the public, id. at § 10(a)( 1), publish advance notice of its meetings, id. at

§ 10(a)(2), and make publicly available records, drafts, studies, and other

documents that were made available to or prepared by or for the committee, id. at

§ 10(b ). Additionally, F ACA requires federal agencies to "establish uniform

administrative guidelines and management controls for advisory committees

established by the agency." Id. at§ 8(a).

II.    Royalty Committee

       The first iteration of the Royalty Policy Committee was chartered by the

Department of the Interior ("Department") in 1995. 60 Fed. Reg. 43,347, 43,475

(Aug. 21, 1995). Its charter was regularly renewed, and the Committee was

imbued with a mandate to "review and comment on revenue management and

other mineral-related policies" stemming from federal and Indian mineral leases.

69 Fed. Reg. 19,876-02 (Apr. 14, 2004). The Committee was reestablished in its

current form in 201 7 to "advise on current and emerging issues related to the

determination of fair market value, and the collection of revenue from energy and

mineral resources on Federal and Indian lands," as well as "on the potential

                                            3
impacts of proposed policies and regulations related to revenue collection from

such development, including whether a need exists for regulatory reform." 1 82

Fed. Reg. 16,222-01 (Apr. 3, 2017); AR_0004.

      The Secretary signed the Committee's charter on March 29, 2017, AR_0016,

and published a notice in the Federal Register on April 3, 2017, AR_0004. The

Committee is comprised of:

      - Seven officials from the Department of the Interior;
      - Up to six representatives of governors of states that receive at least
        $10,000,000 annually in royalty revenues from federal leases;
      - Up to four representatives of Indian Tribes that are subject to laws
        relating to mineral development;
      - Up to six representatives of various mineral and/or energy
        stakeholders; and
      - Up to four members representing academic and public interest
        groups.

AR 0015. It is administered by the Office ofNatural Resources Revenue.

AR 0014. The Committee has three subcommittees: the Fair Return and Revenue

Subcommittee (the Fair Return in Value Subcommittee); the Planning, Analysis &

Competitiveness Subcommittee; and the Tribal Affairs Subcommittee (the Tribal

Energy Subcommittee). See AR_0063- 64. These subcommittees, in tum, formed

various working groups to address specific issues. See, e.g., AR_0243 (describing



1
  Western focuses heavily on the repeal of the Valuation Rule. (See, e.g., Brief,
Doc. 49 at 17- 18; SUF, Doc. 50 at ,r,r 11- 18.) While relevant to the narrative of
the Committee's formation, neither the Rule nor the Committee's actions regarding
the Rule are directly at issue here.
                                         4
Marketable Condition Working Group).

       To date, the Committee has held four meetings, see 82 Fed. Reg. 41,646

(Sept. 1, 2017), AR_0052 (announcing Oct. 4, 2017 meeting); 83 Fed. Reg. 6,613

(Feb. 14, 2018), AR_0232 (announcing Feb. 28, 2018 meeting); 83 Fed. Reg.

22,989 (May 17, 2018), AR_0646-47 (announcing June 6, 2018 meeting); 83 Fed.

Reg. 40,081 (Aug. 13, 2018), AR_1263- 64 (announcing Sept. 13, 2018 meeting),

and maintained its materials at its website: https://www.doi.gov/rpc. However, the

Committee's Charter lapsed in April 2019, two years after it was chartered. See

AR_0016 (dated April 21, 2017); 41 C.F.R. § 102-3.30(b)(4) (providing for

automatic expiration after two years unless renewed).

III.   The Present Case

       Western is a Montana-based organization self-described as "a regional

network of grassroots community organizations," that seeks "to build sustainable

environmental and economic communities that balance economic growth with

public health and stewardship of land, water, and air resources." (Doc. 14 at ,I 17.)

Western filed this action in August 2018, alleging that the Royalty Committee was

established in violation ofFACA (Count 1) and that its operation violates FACA's

requirements that it: (1) provide public notice of its meetings and publicly

disseminate its materials (Count 2); (2) ensure that its membership be "fairly

balanced" (Count 3); and (3) exercise independent judgment without inappropriate

                                          5
influences from special interests (Count 4). (Id.) Following a January 16, 2019

hearing, Counts 3 and 4 were dismissed on Defendants' motion, leaving Counts 1

and 2. (Doc. 42); W. Org. Resource Councils v. Bernhardt (W. Org.), 362 F. Supp.

3d 900 (D. Mont. 2019).

      Despite the lapse of the Committee's charter, Western argues that its

"injuries persist in the form of ( 1) unlawfui)y withheld Committee materials;

(2) the Committee's pending recommendations to the Department, and;

(3) ongoing Committee work absent a valid charter." (Doc. 49 at 9.) While

Defendants insist all Committee work has ceased, (see Docs. 52-1, 52-2

(summaries of April 10 and 12, 2019 meetings, indicating expiration of charter on

April 21)), they concede that subcommittee and working group records have not

been released, (Doc. 52 at 17), and maintain that potential future reliance by the

Department on existing Committee recommendations is appropriate, (id. at 40-42).

      On May 2, 2019, Western filed its motion for summary judgment, (Docs. 48,

49), and on June 3, 2019, Defendants filed their cross-motion, (Docs. 51, 52).

                              SUMMARY CONCLUSION


      The establishment and operation of the Royalty Committee presents a

concerning case study in the regulation of advisory committees and their role in

government. Through the passage of FACA, Congress sought to make advisory

committees transparent and accountable. Cummock, 180 F.3d at 284- 85.

                                          6
Defendants, ignoring that mandate, seek to render FACA impotent while

essentially conceding violations of the spirit, if not the letter, of the law. While

Western should not succeed on all of its claims, it has identified a gaping hole in

government accountability.

                                  LEGAL STANDARD


      Actions under F ACA are evaluated under the standards set forth in the

Administrative Procedure Act ("APA"), which authorizes a court to "compel

agency action unlawfully withheld or unreasonably delayed," 5 U.S.C. § 706(1),

and to "hold unlawful and set aside agency action, findings and conclusions found

to be .. . arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law," 5 U.S.C. § 706(2)(A). An agency action is unlawfully

withheld if the agency fails to take a "discrete agency action that it is required to

take," i.e., an action that is "demanded by law," including "agency regulations that

have the force of law." Norton v. S. Utah Wilderness All., 542 U.S. 55, 64- 65

(2004) ( emphasis omitted). Agency action is arbitrary and capricious if the

administrative record demonstrates that the "agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an important

aspect of the problem, [or] offered an explanation for its decision that runs counter

to the evidence before the agency." Motor Vehicle Mfrs. Ass 'n of US., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Where an agency's

                                           7
administrative record is complete and constitutes the whole and undisputed facts

underlying agency decisionmaking, summary judgment is the appropriate vehicle

to address claims under both§ 706(1) and (2). City & Cty. ofS.F. v. United States,

130 F.3d 873, 877 (9th Cir. 1997) ("[T]he function of the district court is to

determine whether or not as a matter of law the evidence in the administrative

record permitted the agency to make the decision it did.").

                                     ANALYSIS

      Two FACA considerations remain: (1) reestablishment of the Committee

and (2) public access to subcommittee and working group meetings and materials.

I.    Reestablishment- Section 9 (Count 1)

      Pursuant to FACA, "new advisory committees should be established only

when they are determined to be essential and their number should be kept to the

minimum necessary." 5 U.S.C. app. 2 § 2(b)(2). An agency must also

"determine[] as a matter of formal record . .. , with timely notice published in the

Federal Register," that the new committee is "in the public interest in connection

with the performance of duties imposed on that agency by law." Id. at§ 9(a)(2).

Western argues that the Royalty Committee' s reestablishment was infirm because

the Department failed to follow the necessary consultation process or explain and

justify its existence. In response, Defendants contend that Westem's arguments

exceed the scope of its pleadings, the Department followed the necessary


                                          8
consultation process, and its discretionary decisions are nonjusticiable. Ultimately,

Western raises persuasive concerns regarding the consultation process and the

underlying basis for the agency's actions.

      A.     Scope of Argument

      Defendants first argue that Western' s contentions regarding the

Department's failure to consult with the GSA, failure to file the charter with

necessary entities, and the challenge to the sufficiency of the Committee's

Membership Balance Plan exceed the scope of the Amended Complaint, (Doc. 14),

and should therefore not be considered. However, as argued by Western, a

complaint is only required to contain a factual basis for its claim, Fed. R. Civ. P.

8(a)(2), not outline a complete legal theory, see Johnson v. City ofShelby, 135 S.

Ct. 346, 346-47 (2014) (distinguishing between pleading factual allegations and

legal theories). Western's Amended Complaint challenges the reestablishment of

the Royalty Committee. (See Doc. 14 at 11103-05; id. at 40.) Its arguments to

that point are properly before the Court.

      B.     Charter

      Western argues the Royalty Committee lacks a legal charter because it did

not: (1) consult with the GSA, (2) follow the procedure outlined in the Department

Manual, or (3) properly file the charter. Its consultation argument has merit.

             1.     Consultation with GSA

                                            9
      An agency "must consult" with the GSA "[b]efore establishing, renewing, or

reestablishing a discretionary advisory committee," so that the GSA can "suggest

alternate methods of attaining its purpose that the agency may wish to consider, or

inform the agency of a pre-existing committee performing similar functions." 41

C.F.R § 102-3.60(a). These consultations

      must at a minimum contain the following information:

      ( 1) Explanation of need. An explanation stating why the advisory
      committee is essential to the conduct of agency business and in the
      public interest;

      (2) Lack of duplication of resources. An explanation stating why the
      advisory committee' s functions cannot be performed by the agency,
      another existing committee, or other means such as a public hearing;
      and

      (3) Fairly balanced membership. A description of the agency's plan to
      attain fairly balanced membership. The plan will ensure that, in the
      selection of members for the advisory committee, the agency will
      consider a cross-section of those directly affected, interested, and
      qualified, as appropriate to the nature and functions of the advisory
      committee.

Id. at§ 102-3.60(b).

      Defendants insist that the Department consulted with the GSA prior to

reestablishing the Committee in April 201 7, pointing to an email exchange in

March 2017. (See Doc. 53-1 .) But that email chain raises more questions than it

answers. On March 8, 2017, the Department sent the GSA an email with a draft

committee charter attached. AR 1712. While that email further states that a

                                         10
"Membership Balance Plan" will be sent "under separate cover in a few minutes,"

see id., the only "Membership Balance Plan" in the record is dated March 29,

2017, see AR 0005-08. And, based on a later Department email in the same

chain, it appears that document was not provided to the GSA until March 29. See

AR_ l 713- 14; (Doc. 52 at 31 n.6). Additionally, while the Committee's

Justification Statement generally covers those matters outlined in 41 C.F .R. § 102-

3 .60(b), see AR_0009, it is not clear if or when this statement was provided to the

GSA as it is generically dated "March 2017." There is a "Correspondence Brief'

dated March 8, 2017, that indicates a package containing the "Charter, the

Justification Statement, the proposed Membership Balance Plan, and the Federal

Register Notice" were all provided to the Secretary, see AR_0013, but it does not

appear these documents were provided to the GSA prior to the charter being

signed. Accordingly, the record does not support a conclusion that the Department

properly consulted with the GSA before reestablishing the Committee, and

Defendants fail to show the agency took the "discrete agency action that it [wa]s

required to take," in violation of the APA. Norton, 542 U.S. at 64.

      But Defendants argue that because some consultation occurred--dting the

GSA's March 8, 2017 responsive email criticizing the proposed Committee's use

of federal employees as committee chairs, AR_ 1713- any procedural error is

harmless. That position is unpersuasive. "[H]armless error requires a

                                         11
determination that the error had no bearing on the procedure used or the substance

of the decision reached." Cali. Wilderness Coal. v. U.S. Dep 't ofEnergy, 631 F .3d

1072, 1092 (9th Cir. 2011) (internal quotation marks and alteration omitted). The

current record indicates the Department ignored the only feedback it got from the

GSA. But it also shows that the GSA had feedback and that further consultation

may have forced Defendants to confront a number of the concerns raised in this

lawsuit. See 41 C.F.R. § 102-3.60(a). By failing to consult, the Department's

"decisionmaking process ... was contrary to that mandated by Congress." Cali.

Wilderness Coal., 631 F.3d at 1095.

            2.     Department Manual § 2.6

      Next, Western claims that the Department failed to provide the Secretary of

the Interior with a memorandum setting forth the information prescribed in§ 2.6 of

the Department's Manual. Defendants concede that they did not comply with§ 2.6

but maintain that the Manual does not carry the force and effect of law and

therefore provides only "procedural guidance," not substantive rights. (Doc. 52 at

3 3.) Defendants are correct.

      For the Manual

      to have the force and effect of law, it must: (1) Prescribe substantive
      rules- not interpretive rules, general statements of policy or rules of
      agency organization, procedure or practice-and, (2) conform to
      certain procedural requirements. To satisfy the first requirement the
      rule must be legislative in nature, affecting individual rights and
      obligations; to satisfy the second, it must have been promulgated
                                         12
      pursuant to a specific statutory grant of authority and in conformance
      with the procedural requirements imposed by Congress.

Moore v. Apfel, 216 F.3d 864, 868 (9th Cir. 2000). Here, § 2.6 fails the first test.

The purpose of Chapter 2 of the Manual is to "provide[] policy and procedural

information regarding the establishment, use, revision, and operating criteria for

advisory committees utilized by the Department." (§ 2.1 (Purpose), Doc. 49-1 at

2.) Thus, Chapter 2 operates "strictly [as] an internal guidance tool," Moore, 216

F.3d at 868, and§ 2.6 cannot provide a basis for Western's claim.

      Of concern, this Court declined to dismiss Count 2 of Western' s Amended

Complaint in part based on Manual§ 2.11 (addressing subcommittees and working

groups) earlier in this litigation on the ground that Defendants had not addressed

FACA's mandate that agencies "'establish uniform administrative guidelines and

management controls for advisory committees established by that agency.' · 5

U.S.C. app. 2 § 8(a)." See W Org., 362 F. Supp. 3d at 913-14. Defendants have

since provided a thorough legal analysis of their position, (see Doc. 52 at 24- 26;

Doc. 58 at 6-11 ), explaining how F ACA' s very mandate is procedural in nature.

(See Doc. 52 at 25.) Additionally, the fact that Chapter 2 of the Manual has since

been unilaterally rescinded by the Department without notice and comment,2 (see




2 While not at issue in this case, it is unclear whether the Department is in
compliance with 5 U.S.C. app. 2 § 8(a) given its rescission of Chapter 2.
                                            13
Doc. 50-3), distinguishes it from a binding regulation, see Moore, 216 F.3d at 869

(emphasizing publication in either the Federal Register or the Code of Federal

Regulations as the touchstone for binding regulations).

      Because the Department Manual does not have the force and effect of law, it

was not binding on the agency and cannot form the basis of Western' s argument.

            3.     Filing of Charter

      Finally, Western claims in its opening brief that the Department failed to file

the Committee charter with the relevant entities. (Doc. 49 at 29-30.) However,

Western waived this argument by not addressing it in its responsive briefing. Cf

Klamath-Siskiyou Wild/ands Ctr. v. Nat'l Oceanic & Atmospheric Admin. Nat'/

Marine Fisheries Serv., 109 F. Supp. 3d 1238, 1249 (N.D. Cal. 2015) (finding that

plaintiff's failure to brief a claim on summary judgment constituted waiver). Even

so, it appears that the charter was properly filed based on the evidence presented by

Defendants. See AR_l 721-35 (April 21, 2017 letters).

      B.     Formation Decision

      Western further argues that the Department's decision to reestablish the

Committee was arbitrary because the record does not show that the agency

considered relevant factors or made a rational connection between the facts found

and the choices made. See Pac. Dawn LLC v. Pritzker, 831 F .3d 1166, 1173 (9th

Cir. 2016). Defendants, on the other hand, maintain that because these are non-

                                         14
justiciable, discretionary conclusions vested with the agency and the agency's

ultimate decisions are not reviewable, "there is no need for explanations." Lalani

v. Perryman, 105 F.3d 334, 338 (7th Cir. 1997) (finding APA does not apply to

decision committed to the Attorney General's discretion).

      Defendants' position is frustrating because both FACA and the GSA

regulations show that the agency is required to consider certain factors in makings

its discretionary determinations. Therefore, as this Court previously concluded, the

basis for the Department's decision to charter the Committee may be reviewed

under the APA. See W Org., 362 F. Supp. 3d at 913; see also Am. Med. Ass 'n v.

Reno, 57 F.3d 1129, 1134 (D.C. 1995) ("The APA's procedural requirements are

enforceable apart from the reviewability of the underlying action, and, indeed,

support several important functions wholly distinct from judicial review."). While

the standard of review in this circumstance is deferential, the agency must show "a

reasonable basis exists for its decision." Pac. Dawn LLC, 831 F.3d at 1173

(internal quotation marks omitted).

             1.     Membership Balance Plan

      Pursuant to§ 102-3.60(b)(3), an agency is required to propose a membership

balance plan that "will ensure that, in the selection of members for the advisory

committee, the agency will consider a cross-section of those directly affected,

interested, and qualified, as appropriate to the nature and functions of the advisory

                                         15
committee." Here, the agency completed a form titled "Membership Balance

Plan." See AR 0005-08. Defendants insist that the Committee's combination of

federal members and four categories of non-federal members with connections to

royalty revenues as outlined in that form, see AR_0005- 06, satisfy its obligations.

In response, Western argues that any such justification is an impermissible post-

hoc rationalization. See Cal. Pub. Utilities Comm 'n v. Fed. Energy Reg. Comm 'n,

879 F.3d 966, 975 (9th Cir. 2018) (explaining that evidence of post hoc

rationalization undercuts deference).

      Thus, the question is whether Defendants' tautological argument (that the

very nature of the members proves that they are balanced) is sufficient to show the

agency engaged in reasoned decisionmaking. It is not. While the agency can point

to a group of members with diverse interests, it does not explain why certain

groups were omitted or included. For example, the agency does not explain why

its original memorandum to the Secretary included "organizations with interest in

environmental, mineral, and energy resource governance," AR_0013 (emphasis

added), but the final membership did not, see AR_0006. Though the agency's

final decision as to membership falls within the realm of agency discretion, it must

provide a rational basis for its decision. Pac. Dawn LLC, 831 F.3d at 1173. The

failure to do so was arbitrary in capricious in violation of the APA.




                                         16
             2.    Justification Statement

      Western further criticizes the Justification Statement's assertion that the

Committee's functions cannot be performed by other means. The Department was

required to provide "[a]n explanation stating why the advisory committee's

functions cannot be performed by the agency, another existing committee, or other

means such as public hearing."3 41 C.F.R. § 102-3.60(b)(2). Defendants rest their

argument on the plain text of the Statement:

      Why the Committee's functions cannot be performed by other
      means
      The advice the [Committee] provides to the Department is critical in
      determining the performance of discretionary functions in the
      Department's management of Federal and Indian mineral leases and
      revenues. The [Committee] reviews and comments on royalty
      management and other mineral-related policies and provides a forum to
      convey the views of mineral lessees, operators, revenue payors,
      recipients, governmental agencies, Tribes and the interested public.
      The [Committee] also provides opportunities for collaboration between
      multi-stakeholders, and due to the experience, knowledge, expertise,
      and motivation of all participants, there is also the intent to discuss and
      resolve highly-technical issues that are meaningful to all the parties.

AR_ 0009. Defendants argue that the type of highly technical collaboration

outlined could not be performed elsewhere. But, contrary to Defendants'

argument, that is not clear from the Statement itself. There is no part of the



3
   The Department Manual also requires the agency to explain "alternative actions .
. . that were considered and reasons why each alternative was not acceptable."
(§ 2.6(B)(l)(b), Doc. 49-1 at 4.) As discussed above, however, the Manual is not
binding on the agency.
                                         17
Statement--except for its conclusory title-that implies the work performed by the

Committee could not be or is not presently performed elsewhere. Thus, the

Department failed to comply with §102-3.60(b)(2).

             3.     Public Interest

      Finally, Western argues that "Defendants' public interest determination is

hopelessly bereft of any supporting analysis." (Doc. 56 at 27.) According to

Western, because both the balanced membership and justification statements are

insufficient, a finding of public interest necessarily fails to consider "important

aspect[s] of the problem." Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43. Western

further points out that Defendants present no other record support explaining how

the agency exercised its discretion in this manner. In response, Defendants merely

rely on the non-justiciability of the Secretary's conclusion. (See Doc. 52 at 38.)

However, as discussed above, while the Secretary's final conclusion is

unreviewable, the Court can review whether there was a reasoned basis for that

conclusion. Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43. Defendants present none.

The agency's failure to provide "a rational connection between the facts found the

choice made," in declaring the Committee in the public interest, id. (internal

quotation marks omitted), is arbitrary and capricious in violation of the APA.

      Accordingly, summary judgment is granted in favor of Western as to Count

1 of its Amended Complaint.

                                          18
II.   Public Access - Section 10 (Count 2)

      Western further argues that it was entitled to access to the Royalty

Committee's subcommittee and working group meetings and materials. 4 While

Defendants concede that the Committee' s subcommittee and working group

meeting were not open to the public and the Committee has not released their

records, (Doc. 52 at 17; Doc. 54 at i! 31); AR_1645-46 (Dec. 12, 2018 letter to

Western), Defendants maintain such disclosure is not required by FACA.

Defendants are correct.

      Pursuant to F ACA, a committee must provide "timely notice" of its

meetings and allow interested persons to "attend, appear before, or file statements

with [the] committee." 5 U.S.C. app. 2 § 10(a)(2), (3). The committee must hold

meetings "in a manner or place reasonably accessible to the public" and permit

"[a]ny member of the public [to] speak to or otherwise address the advisory

committee if the agency's guidelines so permit." 41 C.F.R. § 102-3.140(a), (d).

Committees must also publicize "the records, reports, transcripts, minutes,

appendixes, working papers, drafts, studies, agenda, or other documents ... made


4
    Western did not brief the public access and disclosure claims related to the
Committee itself that were identified in its Amended Complaint. (See Doc. 14 at
,r,r 106- 08.) Those claims are therefore waived. See Klamath-Siskiyou Wild/ands
Ctr., 109 F. Supp. 3d at 1249 (finding that plaintiffs failure to brief a claim on
summary judgment constituted waiver); cf Ghahremani v. Gonzales, 498 F.3d
993, 997 (9th Cir. 2007) ("Issues raised in a brief that are not supported by
argument are deemed abandoned.").
                                           19
available to or prepared for" the committee. 5 U.S.C. app. 2 § l0(b). These access

and disclosure rules are subject to exception, however. For example, preparatory

and administrative work are excluded. See 41 C.F.R. § 102-3.160.5 And, relevant

here, these access and disclosure rules do not generally apply to subcommittees or

working groups unless "a subcommittee makes recommendations directly to a

Federal officer or agency, or if its recommendations will be adopted by the parent

advisory committee without further deliberations by the parent advisory

committee." 41 C.F.R. § 102-3.145.

      Western argues that public access and disclosure of subcommittee and

working group meetings and materials is required for two reasons: first, the

Department Manual requires disclosure, and second, the Committee merely acts as

a rubber stamp for its subcommittees and working groups, triggering the exception

under§ 102-3.145. Western's argument fails on both accounts.

      A.     Department Manual

      Western claims that the Department Manual gives it a right to access the

records and meetings of the Committee's subcommittee and working groups.

According to the Manual, "The provisions of [FACA] and this chapter are


5 In their reply, Defendants attempt to argue that the work of the subcommittees
and working groups qualifies as "preparatory work" and is therefore excluded from
disclosure under§ 102-3.160. (See Doc. 58 at 13.) But that argument was not
developed in Defendants' initial brief, (see Doc. 52 at 22 (merely mentioning the
exclusion of such work under the regulations)), so was not considered here.
                                          20
applicable to subcommittees and subgroups of advisory committees established or

utilized by the Department." 6 (§ 2.11 ("Subcommittees and Subgroups"), Doc. 49-

1 at 8). As discussed above, however, the Manual does not carry the force and

effect oflaw. Moore, 216 F.3d at 868-69. Thus,§ 2.11 cannot provide a basis for

Western' s claim.

      B.    Committee Deliberation

      Western further argues that the full Royalty Committee adopted

subcommittee and working group recommendations "without further

deliberations," triggering the exception to the nondisclosure rule. See 41 C.F.R.

§ 102-3.145. Western bases its argument primarily on the Committee's failure to

respond to public comment following the presentation of certain recommendations.

(See Doc. 50 at ,r,r 40, 44, 48, 51, 57, 64, 67 (outlining numerous recommendations

and commentary, concluding: "The [Royalty Committee] did not discuss these

concerns.").) Defendants argue that Western's position is contradicted by the

administrative record, which shows that every subcommittee recommendation was

"1) circulated in advance of committee meetings, 2) presented to the full

committee at those meetings, 3) subject to public comment before and at

committee meetings, and 4) open to discussion among the [Royalty Committee] ' s


6  As mentioned above, Chapter 2 has since been rescinded. Other than to note that
it is no longer in effect, Defendants do not rely on rescission to defend the
Committee's noncompliance.
                                          21
members prior to any committee vote_,' (Doc. 58 at 12.)

      The parties' dispute boils down to the meaning of "further deliberations."

Western takes the position that deliberation requires a perceptible consideration of

feedback and public commentary. Defendants, on the other hand, view the

presentation of a recommendation and the opportunity for contemporaneous public

commentary and questions during the Committee meeting as sufficient. Western's

view is likely consistent with the spirit of the regulation, while Defendants once

again hang their hats on minimum compliance with the regulatory text. But, as

argued by Defendants, it would be difficult, and inappropriate, for courts to engage

in judicial review of all the recommendations made by the different subcommittees

and working groups to determine on a case-by-case basis whether a nebulous level

of"deliberation" occurred. And, the record as cited by Western shows that each

recommendation was presented to the Committee and subjected to public

comment. (See Doc. 50 at ,r,r 38- 73.) Such "contemporaneous[]" participation is

what the GSA envisioned when it established its "without further deliberations"

exception. See 66 Fed. Reg. 37,729 (July 19, 2001) (discussing GSA final rule

with respect to Federal Advisory Committee Management). It is not enough that

Western disagreed with the recommendations or the ultimate actions taken by the

Committee. Because the Committee subjected subcommittee and working group

recommendations to "further deliberations," 41 C.F .R. § 102-3 .145, the public

                                         22
access requirements of F ACA do not apply to subcommittee and working group

materials or meetings.

       Accordingly, summary judgment is granted in favor of Defendants as to

Count 2 of Western' s Amended Complaint.

III.   Remedies

       Based on the foregoing, Western has shown that the Committee was

established in violation of the APA, raising the question of the appropriate remedy.

Western asks the Court to: (1) vacate the charter and secretarial order; (2) order

Defendants to open subcommittee and working group records for inspection;

(3) enjoin Defendants from relying on Committee recommendations or work

product; and (4) enjoin further meetings. Defendants argue these requests are

moot, unnecessary, or disfavored.

       A.    Charter

       Given the unlawful establishment of the Committee, Western insists that its

charter should be vacated. Defendants, on the other hand, argue that such relief is

not warranted because the charter automatically lapsed in April 2019 and is no

longer valid. Given the status of the charter, Western's requested relief is moot.

But while the Court declines to vacate the now-lapsed charter, a use injunction-as

discussed further below-is warranted.




                                         23
      B.     Subcommittee and Working Group Records

      Because subcommittee and working group meetings and materials are not

subject to F ACA' s public disclosure rules, the release of these materials is not

required. This request for relief-and Westem's attendant request for further

discovery and production, (see Doc. 56 at 20 n.7}-is denied.

      C.      Committee Recommendations and Work Product

      Western also seeks a use injunction, which would prevent the Department

from relying on Committee recommendations or work product going forward.

Defendants argue that such an injunction is an extraordinary remedy that should

not be employed in this situation. Given the foundational nature of the F ACA

violation at issue here, a use injunction is warranted.

      The Ninth Circuit has not addressed use injunctions in the F ACA context.

Other circuits have taken differing approaches. The Eleventh Circuit has adopted

what could be characterized as a per se rule that the use of work product by a

committee that violates FACA must be enjoined. See Alabama-Tombigbee Rivers

Coal. v. Dep 't ofInterior, 26 F.3d 1103, 1107 (11th Cir. 1994) ("We find

injunctive relief as the only vehicle that carries the sufficient remedial effect to

ensure future compliance with FACA's clear requirements. Anything less would

be tantamount to nothing."). However, the Fifth and D.C. Circuits have rejected a

"per se rule," holding that use injunctions "should be the remedy of last resort" but


                                           24
"might be appropriate in some cases ... if the unavailability of an injunctive

remedy would effectively render FACA a nullity." Cargill, Inc. v. United States,

173 F .3d 323, 342 (5th Cir. 1999) (quoting Cal. Forestry Ass 'n v. US. Forest

Serv., 102 F.3d 609, 614 (D.C. Cir. 1996)). In both Cargill and California

Forestry, the circuit courts ultimately remanded the remedy question to the district

court to "inquire whether under the circumstances an injunction would promote

FACA's purposes," Cal. Forestry, 102 F.3d at 614, and "fashion an injunctive

remedy that will encourage compliance with FACA's strictures," Cargill, 173 F.3d

at 342. Similarly, the Second Circuit has held that the agency's subsequent

rulemaking process can cleanse tainted recommendations: "Applicable rulemaking

procedures afford ample opportunity to correct infirmities resulting from improper

advisory committee action prior to the proposal." Nat 'l Nutritional Foods Ass 'n v.

Califano, 603 F.2d 327, 336 (2d Cir. -1979). The DC Circuit has also favorably

referenced this cleansing process. See Natural Resources Def Council v. Pena,

147 F.3d 1012, 1026 (D.C. 1998) (citing Nat'! Nutritional Foods Ass 'n). All these

cases recognize, however, a district court's broad discretion in this area.

      Because the F ACA violation at issue here goes to the very creation and

existence of the advisory committee, a use injunction is appropriate under either

approach discussed above. The very existence of the violation would be sufficient

to support a use injunction in the Eleventh Circuit. Additionally, consistent with

                                          25
the Second, Fifth, and DC Circuits, consideration of"FACA's principal purposes"

reaches the same result. Those purposes include: "(1) avoidance of wasteful

expenditures and (2) public accountability." Natural Resources Def Council, 147

F .3d at 1026. Relevant considerations therefore include the "magnitude of the

waste[d]" committee efforts, "the value of the committee's work to the sponsoring

federal agency and the effect of the FACA violation on the committee' s findings."

Id.

      This case is unique because while the operation of the Committee and its

individual recommendations are FACA compliant (to the extent they are judicially

reviewable), its creation was not. Thus, while public participation and

accountability were present in the Committee's meetings, the Committee's very

existence was tainted, undercutting both the Committee's devotion to the

government fisc and its accountability to the public. Moreover, because the

Committee's charter has lapsed, it is unclear how anything but an injunction could

compel future F ACA compliance. This conclusion is only reinforced by

Defendants' concerning litigation position that compliance with F ACA, its

implementing regulations, and Departmental guidance is not entirely necessary.

      On the other hand, it is unclear how and when these recommendations would

or could be used in the future. It is also unclear how much money and resources

went into the Committee's analysis and recommendations, which would have to be


                                        26
duplicated if the recommendations were deemed null and void. But see AR_0010

(estimating annual operating cost of $495,000.00). This uncertainty complicates

fashioning an appropriate injunction. And, as argued by Defendants, to the extent

the Committee's recommendations influence agency policy or rulemaking in the

future, they will be subject to further public notice and comment. Thus, any

perceived harm arising from a specific recommendation could be addressed.

      But ultimately, the harms under FACA would remain outstanding. A use

injunction is the only way to achieve FACA' s purposes of enhancing public

accountability and avoiding wasteful expenditures going forward. 7 The agency

had the obligation and opportunity to comply with F ACA from the start. It did not

do so. Under the circumstances of this case, it cannot now rely on


7 While use injunctions do not explicitly rest on the four-factor test used for
permanent injunctions, it appears that those requirements are met as well:

      A plaintiff seeking a permanent injunction must show: (1) that it has
      suffered an irreparable injury; (2) that remedies available at law, such
      as monetary damages, are inadequate to compensate for that injury;
      (3) that, considering the balance of hardships between the plaintiff and
      defendant, a remedy in equity is warranted; and (4) that the public
      interest would not be disserved by a permanent injunction.

Nat'/ Wildlife Fedn. v. Nat'/ Marine Fisheries Serv., 886 F.3d 803, 817 (9th Cir.
2018) (internal quotation marks omitted). Western has suffered an irreparable
injury through the illegal creation of an advisory committee that cannot be
remedied by monetary damages. Both Western and the public as a whole were
harmed when the necessary process was not followed resulting in
recommendations that would not otherwise have been brought forth.

                                          27
recommendations from an advisory committee whose very existence flies in the

face of FACA. Accordingly, an injunction preventing the further use of or reliance

on Committee recommendations is the only way to "promote FACA's purposes,"

Cal. Forestry, 102 F.3d at 614, and "encourage compliance with FACA's

strictures," Cargill, 173 F.3d at 342.

      D.     Further Committee Meetings

      Because the Committee was established in violation FACA it should not be

permitted to meet further. However, this issue has been mooted by the expiration

of the Committee's charter in April 2019. (See Doc. 50-2 at 2.) Thus, there is no

reason to enjoin further meetings.

                                     CONCLUSION

      Based on the foregoing, IT IS ORDERED that Western's motion (Doc. 48)

is GRANTED as to Count 1. Further use of or reliance on the Royalty

Committee's recommendations is ENJOINED. Defendants' cross-motion (Doc.

51) is GRANTED as to Count 2. The Clerk of Court is directed to enter judgment

consistent with the above and close the case.

      DATED this     li ~   y of August, 2019.




                                         28
